Case 1:20-cv-00216-MSM-PAS Document 174 <font color=teal>(Case Participants)</font>
<font color=purple>(Applicable Party)</font> Filed 06/14/20 Page 1 of 3 PageID #: 10331



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND




  OSCAR YANES, GAGIK MKRTCHIAN,
  and WENDELL RAFAEL BAEZ LOPEZ,
  on behalf of themselves and all those
  similarly situated,
                Petitioners-Plaintiffs,

                        v.

  CHAD WOLF, Acting Secretary, U.S.
  Department of Homeland Security;
  MATTHEW T. ALBENCE, Acting                             Civil Action No. 1:20-cv-00216
  Director, U.S. Immigration and Customs
  Enforcement; TODD LYONS, Acting
  Field Office Director, U.S. Immigration and
  Customs Enforcement; DANIEL W.
  MARTIN, Warden, Donald W. Wyatt
  Detention Facility; and CENTRAL
  FALLS DETENTION FACILITY
  CORPORATION,

                 Respondents-Defendants.


      MOTION TO SEAL UNREDACTED SUPPLEMENTAL BAIL APPLICATIONS
               AND MEDICAL RECORDS FOR CLASS MEMBERS

        Pursuant to the Court’s June 7 Order (Dkt. No. 94) concerning sealing and redaction of

 documents, Petitioners-Plaintiffs hereby move to seal the attached unredacted versions of the

 supplemental bail applications for class members as well as selected medical records and other

 exhibits consisting of personal medical information.




                                                 1
Case 1:20-cv-00216-MSM-PAS Document 174 <font color=teal>(Case Participants)</font>
<font color=purple>(Applicable Party)</font> Filed 06/14/20 Page 2 of 3 PageID #: 10332



 Dated: June 14, 2020                   Respectfully Submitted,

                                        /s/ Morgan Russell
                                        Morgan Russell
                                        American Civil Liberties Union Foundation,
                                        Immigrants’ Rights Project
                                        39 Drumm Street
                                        San Francisco, CA 94111
                                        T: 415-343-0770
                                        IRP_MR@aclu.org




                                           2
Case 1:20-cv-00216-MSM-PAS Document 174 <font color=teal>(Case Participants)</font>
<font color=purple>(Applicable Party)</font> Filed 06/14/20 Page 3 of 3 PageID #: 10333



                                   CERTIFICATE OF SERVICE

           I hereby certify that on June 14, 2020, I electronically filed the foregoing document with

 the United States District Court for the District of Rhode Island by using the CM/ECF system. I

 certify that the parties or their counsel of record registered as ECF Filers will be served by the

 CM/ECF system, and paper copies will be sent to those indicated as non-registered participants,

 if any.
                                                /s/ Morgan Russell
                                                Morgan Russell
                                                American Civil Liberties Union Foundation,
                                                Immigrants’ Rights Project
                                                39 Drumm Street
                                                San Francisco, CA 94111
                                                T: 415-343-0770
                                                IRP_MR@aclu.org




                                                   3
